Citation Nr: 0431880	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  00-00 176A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1969. 

The case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim for a 
compensable rating for bilateral hearing loss.  

In January 2003, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

In June 2003, the Board remanded case to the RO for 
additional development.  The case is once again before the 
Board for appellate review. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  The veteran has level II hearing acuity in his right ear 
and level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.86, 
Tables VI, VI A and VII, Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the various rating decisions, 
the statement of the case, the supplemental statements of the 
case, and Board remand issued from 1999 to the present.  In 
addition, via a June 2003 RO letter, and the April 2004 
supplemental statement of the case, the veteran was provided 
with specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, and 
did so on January 13, 2003.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in September 1999, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in June 2003, 
the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the June 2003 letter was provided to the claimant 
following the September 1999 rating decision initially 
adjudicating the claim on appeal but prior to the April 2004 
rating decision, and prior to the case being certified to the 
Board for appellate adjudication.  Additionally, the Board 
notes that the content of that notice, and the April 2004 
supplemental statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
ratings.  He has, by information letters, a rating decision, 
a statement of the case, and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2004).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2004).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the present case, the evidence includes several lay 
statements submitted on behalf of the veteran's claim.  A 
letter dated in December 1979 from [redacted]
indicates 
that the veteran has some degree of hearing difficulty, and 
increasing difficulty in understanding normal conversation.  
A letter dated in December 1998 from [redacted]
, who 
worked with the veteran, indicates that the veteran has 
difficulties hearing which made it difficult for her to speak 
discretely with the veteran.  There is also a letter dated in 
December 1998 from [redacted]
, who indicates that the 
veteran's hearing has diminished, and that the veteran has 
difficulty picking up the "calls" (game score, 
interference, side out etc.) when playing racquetball.  
Finally, a letter dated in June 2004 from [redacted]
, 
indicates that she has noticed that the veteran has 
difficulty hearing.  

Additionally, the veteran submitted a letter dated in May 
2001 from [redacted]
, Legislative Director at the [redacted]

, concerning the veteran's performance as a lobbyist for 
the [redacted]
.  This letter discusses various performance 
issues concerning the veteran's employment as a Legislative 
Representative, but makes no mention of the veteran's hearing 
disability. 

The veteran has also submitted numerous personal statements 
concerning his hearing loss and how it has affected his 
employment.  Many of these statements indicated that the 
veteran believes his hearing loss to have worsened, and that 
his hearing loss is interfering with his ability to work 
because it makes it difficult for him to understand 
conversations in a noisy environment.  In addition to his 
personal statements, the veteran has also submitted a letter 
in March 2001, dated in September 1997 to [redacted]
, in 
which the veteran informs [redacted]
that he has hearing loss 
and that he was unable to understand her questions during a 
August 1997 meeting.  

In addition to the written statements the veteran submitted 
to the RO during the course of his appeal, he also presented 
testimony before the undersigned Veterans Law Judge at the RO 
in January 2003.  At the hearing, the veteran testified that 
he had difficulties working as a labor relations 
representative for the California State Employees Association 
(CSEA) because of his hearing loss.  The veteran felt that he 
was not promoted while he worked for the CSEA because of his 
hearing loss.   He testified that he eventually left the CSEA 
because he felt that because of his hearing loss he couldn't 
do the job anymore.  He also testified that he felt that his 
hearing loss is negatively interfering with his current 
employment at the University of Phoenix.  As well, he 
testified that the University of Phoenix has never formally 
reprimanded him because of his hearing loss.  
 
The medical evidence of record includes correspondence from 
private physicians and both VA and private audiological 
examinations.  An August 1999 VA examination report shows, 
the veteran's pure tone thresholds, in decibels, for the 
right ear were 25, 60, 60, 60 and for the left ear were 15, 
35, 60, 60 both measured at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz was 51 decibels in the right ear, and 42 
decibels in the left ear.  His speech discrimination was 88 
percent for the right ear, and 88 percent for the left ear.

A December 1999 letter and examination report from the 
University of California at San Francisco diagnoses the 
veteran with moderate high frequency sensorineural hearing 
loss in the left ear, and mild, sloping to severe, 
sensorineural hearing loss in the right ear.  Additionally, 
the veteran was administered a Hearing in Noise Test which 
indicated significant impairment in the veteran's ability to 
understand speech sentences in the presence of background 
noise.  Additionally, the veteran's pure tone thresholds, in 
decibels, for the right ear were 15, 55, 55, 45 and for the 
left ear were 10, 25, 55, 50 both measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 42 decibels 
in the right ear, and 35 decibels in the left ear.  His 
speech discrimination was 92 percent for the right ear, and 
100 percent for the left ear.

A November 2002 letter accompanied with examination reports 
from Wayne Fenton, M.D., was also submitted by the veteran.  
In the letter, Dr. Fenton indicates that he first saw the 
veteran in September 1994 and that he has seen the veteran 
multiple times since then.  Dr. Fenton indicated that the 
veteran has been given multiple hearing tests and that these 
tests show the same type of hearing loss as seen on a 
audiogram dated in 1987, with only slight worsening over the 
years.  The letter was accompanied by two audiograms dated in 
June 1987, September 1994, and November 2000.  The June 1987 
examination report shows, the veteran's pure tone thresholds, 
in decibels, for the right ear were 15, 50, 55, 60 and for 
the left ear were 10, 30, 45, 55 both measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 45 decibels 
in the right ear, and 35 decibels in the left ear.  His 
speech discrimination was 96 percent for the right ear, and 
96 percent for the left ear.  The September 1994 examination 
report shows, the veteran's pure tone thresholds, in 
decibels, for the right ear were 15, 55, 65, 75 and for the 
left ear were 10, 25, 50, 60 both measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 52 decibels 
in the right ear, and 36 decibels in the left ear.  His 
speech discrimination was 88 percent for the right ear, and 
96 percent for the left ear.  The November 2000 examination 
report shows, the veteran's pure tone thresholds, in 
decibels, for the right ear were 20, 60, 65, 70 and for the 
left ear were 10, 35, 55, 60 both measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 53 decibels 
in the right ear, and 40 decibels in the left ear.  His 
speech discrimination was 92 percent for the right ear, and 
96 percent for the left ear.

A January 2001 VA examination report shows, the veteran's 
pure tone thresholds, in decibels, for the right ear were 20, 
45, 45, 50 and for the left ear were 10, 35, 45, 55 both 
measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 40 decibels in the right ear, and 36 decibels in 
the left ear.  His speech discrimination was 92 percent for 
the right ear, and 96 percent for the left ear.

The veteran also submitted a November 2002 letter accompanied 
with an examination report from Kieran J. Fitzpatrick, M.D.  
In the letter, Dr. Fitzpatrick indicates that the veteran has 
moderate mid to high frequency sensorineural hearing loss in 
his left ear, and moderate severe mid to high frequency 
sensorineural hearing loss in his right ear.  In Dr. 
Fitzpatrick's opinion, the veteran's hearing loss is severe 
enough to cause communication difficulties on a daily basis 
when background noise is present.  The letter was accompanied 
by an audiogram that shows, the veteran's pure tone 
thresholds, in decibels, for the right ear were 25, 60, 60, 
70 and for the left ear were 30, 35, 65, 70 both measured at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 
53 decibels in the right ear, and 50 decibels in the left 
ear.  His speech discrimination was 88 percent for the right 
ear, and 100 percent for the left ear. 

There is also another letter from Dr. Fenton dated in 
February 2004.  In the February 2004 letter, Dr. Fenton 
indicates that multiple hearing tests all show the veteran 
has moderate to severe high frequency hearing loss in both 
ears.  Dr. Fenton also indicated that the veteran's hearing 
loss results in difficulty with understanding speech 
especially in conditions of background noise. 

Finally, the VA again examined the veteran in April 2004.  
The April 2004 VA examination report shows, the veteran's 
pure tone thresholds, in decibels, for the right ear were 20, 
55, 65, 70 and for the left ear were 15, 30, 65, 70 both 
measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 53 decibels in the right ear, and 45 decibels in 
the left ear.  His speech discrimination was 88 percent for 
the right ear, and 88 percent for the left ear.
 
Upon a review of the evidence of record, the Board finds that 
the veteran currently has Level II hearing acuity in the 
right ear, and Level II hearing acuity in the left ear.  See 
38 C.F.R. §§ 4.85-4.87, Table VI.  Under the applicable 
schedular criteria, a noncompensable evaluation is 
appropriate for the degree of impairment currently 
demonstrated.  See 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100.  Furthermore, none of the other medical evidence 
submitted by the veteran shows the veteran's hearing acuity 
greater than Level II in the right ear or greater than Level 
II in the left ear. 

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
does not warrant the assignment of a compensable rating.  
Additionally, the Board has considered the application of 38 
C.F.R. 
§ 4.86(b) (2004) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
competent medical evidence supports the assignment of a 
noncompensible rating for bilateral hearing loss, the 
veteran's claim is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  

In the instant case, however, there has been no showing that 
the veteran's bilateral hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  Although the veteran has submitted 
numerous lay statements concerning his hearing loss, these 
statements do not indicate that his hearing loss has caused a 
marked interference with his employment.  Furthermore, since 
the statements are from lay persons, they are not competent 
to offer an opinion requiring medical knowledge or expertise.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995).  Furthermore, the letter from [redacted]
dated in May 2001 addresses performance issues the 
veteran was having with his then current employment, but it 
does not indicate that the veteran's hearing loss was the 
cause of these problems.  Finally, the Board acknowledges the 
sincerity of the veteran's statements that his hearing loss 
has caused marked interference with his employment.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).   In essence, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased (compensable) disability evaluation for 
bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



